                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


HARRY SHAROD JAMES-EL,                      )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )              1:20CV203
                                            )
ERIK HOOKS, et al.,                         )
                                            )
                      Defendant(s). )


                                           ORDER

       The Order and Recommendation of the United States Magistrate Judge, (ECF No. 4),

was filed with the Court in accordance with 28 U.S.C. § 636(b) and, on May 21, 2020, was

served on the parties in this action. Plaintiff has filed objections to the Recommendation,

(ECF Nos. 6, 8), as well as an application to proceed in forma pauperis, (ECF No. 7), and a

motion for appointment of counsel, (ECF No. 9).

       The Court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report. Specifically, while Plaintiff, by filing an application to proceed in

forma pauperis, has cured one flaw in his complaint identified by the Magistrate Judge, his

complaint still does not state a proper claim for relief. (See Complaint, ECF No. 1; ECF No.

4 at 1; ECF No. 7.) The Court therefore adopts the Magistrate Judge’s recommendation.

       Additionally, the motion for appointment of counsel, (ECF No. 9), will be denied

because the Court herein orders dismissal of this action and Plaintiff has not shown the

circumstances of this case are exceptional. See Miller v. Simmons, 814, F.2d 962, 966 (4th Cir.




      Case 1:20-cv-00203-LCB-JLW Document 10 Filed 06/10/20 Page 1 of 2
1987) (holding that, under 18 U.S.C. § 1915(d), “a plaintiff does not have an absolute right to

the appointment of counsel” and “the plaintiff must show the case is one with exceptional

circumstances”).

       IT IS THEREFORE ORDERED that this action is FILED and DISMISSED sua

sponte without prejudice to Plaintiff filing a new complaint, on the proper § 1983 forms, which

corrects the defects cited above.

       A judgment dismissing this action will be entered contemporaneously with this Order.

       IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis,

(ECF No. 7), is GRANTED with respect to this order only.

       IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel,

(ECF No. 9), is DENIED.

       This, the 10th day of June 2020.

                                                   /s/ Loretta C. Biggs
                                                   United States District Judge




      Case 1:20-cv-00203-LCB-JLW Document 10 Filed 06/10/20 Page 2 of 2
